Exhibit 10.2

 



EXECUTION VERSION





 



REPURCHASE AGREEMENT (this “Agreement”), dated as of March 8, 2017, among
Northwest Biotherapeutics, a Delaware corporation (the “Company”) and each of
the undersigned beneficial owners (each, a “Holder”, and, collectively, the
“Holders”) of one-hundred percent of the Company’s 5.00% Convertible Senior
Notes Due 2017 (the “Notes”), issued pursuant to that certain Indenture dated as
of August 19, 2014 between The Bank of New York Mellon (the “Trustee”) and the
Company (the “Indenture”).

 

RECITALS

 

WHEREAS, (a) on December 7, 2016, the Company notified the Nasdaq Stock Market
(“Nasdaq”) of its intention to voluntarily withdraw the Company’s common stock
from listing on the Nasdaq Capital Market; (b) ceasing to be listed or quoted on
Nasdaq constitutes a “Fundamental Change” pursuant to clause (d) of the
definition of Fundamental Change set forth in the Indenture (the “Specified
Fundamental Change”); and (c) the Specified Fundamental Change also constitutes
a “Make-Whole Fundamental Change” under the terms of the Indenture thereby
enabling the Holders to convert their Notes in accordance with the terms of the
Indenture;

 

WHEREAS, the Company delivered a “Make-Whole Fundamental Change” notice (the
“Fundamental Change Notice”) to the holder of the Notes indicating that the
Company is offering to repurchase the Notes at a fundamental change repurchase
price (the “Fundamental Change Repurchase Price”) equal to 100% of the principal
amount of the Notes, plus any accrued and unpaid interest on the Notes up to,
but not including, March 10, 2017 (the “Fundamental Change Repurchase Offer”);
and

 

WHEREAS, the Holders submitted the Notes owned by them in the Fundamental Change
Repurchase Offer and completed all actions required by the Indenture or
otherwise in order to validly and fully make such election (the “Repurchase
Election”);

 

WHEREAS, the Company has requested that the Holders withdraw the Repurchase
Election; and

 

WHEREAS, the Holders are willing to withdraw the Repurchase Election, subject in
all respects to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed as follows:

 

SECTION 1. Accuracy of Recitals; Capitalized Terms. Company and each Holder
hereby acknowledges and agrees that the foregoing Recitals are true and accurate
and are incorporated herein by reference. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.

 

SECTION 2. Acknowledgements by Company. Company hereby acknowledges and agrees:
(i) that on January 19, 2017, in accordance with the terms of the Indenture, the
Company delivered a Fundamental Change Notice to the holder of the Notes
indicating that the Company is offering to repurchase the Notes at the
Fundamental Change Repurchase Price pursuant to the Fundamental Change
Repurchase Offer in accordance with the terms of the Indenture; and (ii) that,
in response thereto, the Holders completed the Repurchase Election.

 

SECTION 3. Repurchase Election Withdrawal. The Holders hereby withdraw the
Repurchase Election and further agree that they will not re-tender and will not
permit any other Person to tender, any Notes into the Fundamental Change
Repurchase Offer (collectively, the “Repurchase Election Withdrawal”), provided
that (a) such Repurchase Election Withdrawal is and shall be effective
immediately upon (but not prior to) satisfaction of all of the conditions set
forth in Section 5 (Conditions Precedent) of this Agreement, (b) such Repurchase
Election Withdrawal shall be effective for only so long as no Agreement Default
(as hereinafter defined) shall have occurred hereunder and (c) such Repurchase
Election Withdrawal is and shall be effective solely for the specific purpose
and instance described herein and shall not be applicable to any other right or
remedy of Holders now existing or hereafter arising under the terms of the
Indenture or the Notes.

 

 

 



 

SECTION 4. Repurchase of Notes. The Company hereby agrees to repurchase the
Notes and to make the following payments, and each Holder agrees severally (and
not jointly and severally) to sell its respective Notes as follows:

 

(a)       on March 10, 2017, (i) each Holder, before 10:00 a.m. New York City
time, shall electronically transfer its Pro Rata Share of $500,000 aggregate
principal amount of Notes, and (ii) the Company shall, following such transfer
and no later than 5:00 p.m., New York City time on March 10, 2017, deliver to
each Holder in exchange therefor such Holder’s Pro Rata Share of: (A) $517,500
in cash (representing $500,000 of principal repayment plus 6 months of interest
thereon at 7.0%) by wire transfer to an account specified by the Holders and (B)
4,039,860 shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”); provided, further, that the Holders’ tender shall not be
effective and shall not be deemed to be effective (and shall be fully revocable)
unless and until the Holders have actually received the consideration
contemplated by this subsection;

 

(b)       on the earlier of March 31, 2017 and the third business day after the
closing of the Company’s next equity offering, the Company shall deliver to each
Holder such Holder’s Pro Rata Share of $517,500 in cash (representing $500,000
of principal repayment plus 6 months of interest thereon at 7.0%) by wire
transfer to an account specified by the Holders; provided, that in exchange
therefor, the Holders shall deliver to the Company their Pro Rata Share of
$500,000 of Notes on the date on which the Transfer and Repayment Obligations
have been paid in full;

 

(c)       on April 19, 2017, (i) each Holder shall, before 10:00 a.m. New York
City time, electronically transfer its Pro Rata Share of $2,000,000 aggregate
principal amount of the Notes, and (ii) the Company shall, following such
transfer and no later than 5:00 p.m., New York City time on April 19, 2017,
deliver in exchange therefor such Holder’s Pro Rata Share of $2,070,000 in cash
(representing $2,000,000 of principal repayment plus 6 months of interest
thereon at 7.0%) by wire transfer to an account specified by the Holders;
provided, however, that the Holders’ tender shall not be effective and shall not
be deemed to be effective (and shall be fully revocable) unless and until the
Holders have actually received the consideration contemplated by this
subsection;

 

(d)       on May 20, 2017, (i) each Holder shall, before 10:00 a.m. New York
City time, electronically transfer its Pro Rata Share of $2,500,000 aggregate
principal amount of the Notes, and (ii) the Company shall, following such
transfer and no later than 5:00 p.m., New York City time on May 20, 2017,
deliver in exchange therefor such Holder’s Pro Rata Share of $2,587,500 in cash
(representing $2,500,000 of principal repayment plus 6 months of interest
thereon at 7.0%) by wire transfer to an account specified by the Holders;
provided, however, that the Holders’ tender shall not be effective and shall not
be deemed to be effective (and shall be fully revocable) unless and until the
Holders have actually received the consideration contemplated by this
subsection;

 

(e)       on June 20, 2017, (i) each Holder shall, before 10:00 a.m. New York
City time, electronically transfer its Pro Rata Share of $5,500,000, and (ii)
the Company shall, following such transfer and no later than 5:00 p.m. New York
City time on June 20, 2017, deliver in exchange therefor such Holder’s Pro Rata
Share of $5,692,500 in cash (representing $5,500,000 of principal repayment plus
6 months of interest thereon at 7.0%) by wire transfer to an account specified
by the Holders; provided, however, that the Holders’ tender shall not be
effective and shall not be deemed to be effective (and shall be fully revocable)
unless and until the Holders have actually received the consideration
contemplated by this subsection;

 

(f)       if and to the extent the Company completes one or more equity
financings after the date hereof as a result of which the Company has received
aggregate gross proceeds in excess of $15,000,000 (in a single raise or
cumulatively), then the Company shall, on or prior to the third business day
after the closing of any such financing, use an amount equal to 30% of the
amount over $15,000,000 (less amounts previously repurchased pursuant to this
subsection) to repurchase from the Holders a principal amount of Notes equal to
such excess, divided by 103.5% (representing 100% of principal plus 6 months of
interest thereon at a rate of 7.0% per annum) and rounded down to a round lot of
$1,000); provided, however, that the Holders’ tender shall not be effective and
shall not be deemed to be effective (and shall be fully revocable) unless and
until the Holders have actually received the consideration contemplated by this
subsection; provided, further, that the amounts repurchased pursuant to this
subsection shall reduce the amounts to be repurchased pursuant to subsections
(b) through (e), with the later scheduled payments reduced first;

 

 2 

 

 



(g)       the Company shall reimburse the Holders, in each case, within five (5)
Business Days of the issuance to the Company of an invoice therefor (by wire
transfer to an account designated by the Holders), for any and all reasonable
fees and expenses of counsel for the Holders incurred at any time before or at
any time after the date hereof in connection with: (i) the administration,
modification or enforcement of this Agreement and the transactions contemplated
hereby; and/or (ii) the evaluation, preservation and/or enforcement of any of
the Holders’ rights or remedies in respect of the Notes and the Indenture.

 

The Company’s payment and performance obligations set forth in clauses (a)
through (g) of this SECTION 4 are referred to in this Agreement, collectively,
as the “Transfer and Payment Obligations”.

 

SECTION 5. Conditions Precedent. Holders’ obligations to enter into this
Agreement and perform the Repurchase Withdrawal Election and their other
obligations hereunder are subject to the conditions precedent that the Holders
shall have received all of the following documents and other items, satisfactory
(in form and substance, as applicable) to the Holders, duly executed where
appropriate by authorized representatives of the Company, and, notwithstanding
anything herein to the contrary, upon execution of this Agreement by the
Company, the Holders immediately shall be entitled to all of the rights,
remedies, and benefits of this Agreement:

 

(a)        the Holders or their counsel shall have received (i) counterparts of
this Agreement executed by the Company and the Holders and (ii) copies of the
resolutions of the Company authorizing such parties to enter into this
Agreement;

 

(b)        the Company shall have satisfied its payment and performance
obligations under Section 4(a) of this Agreement; and

 

(c)       the Company shall have paid and/or reimbursed, to the extent invoiced,
the reasonable fees and expenses of counsel for the Holders incurred on or
before the date hereof in connection with (i) the evaluation, preservation
and/or enforcement of any of the Holders’ rights or remedies in respect of the
Notes or the Indenture, (ii) discussions and negotiations regarding any
potential “work-out”, modification or restructuring of the Notes and the other
obligations evidenced by the Indenture and/or (iii) the negotiation, preparation
and documentation of this Agreement and the transactions contemplated hereby.

 

SECTION 6. Supplemental Indenture. Within 10 days after the execution of this
Agreement, the Company shall cause the Indenture to be amended or supplemented,
in a form and substance acceptable to the Holders, in accordance with the
procedures required by the Indenture, in order to provide that an Agreement
Default shall constitute an immediate Default and Event of Default under the
Indenture and the Notes. In connection with such amendment or supplement, the
Holders shall take such action as may be reasonably necessary or reasonably
requested by the Company or trustee to authorize such amendment or supplement
(including, without limitation, executing and delivering to the Trustee, the
Depository Trust Company (“DTC”) or Holders’ brokers or DTC participants, as the
case may be, such additional documentation and instruments as any of them shall
reasonably request).

 

SECTION 7. Defaults; Remedies. The failure by the Company to fully and timely
pay, deliver or perform any of its obligations under this Agreement when
required (including, without limitation, the Transfer and Payment Obligations
under SECTION 4 hereof and the Indenture amendment obligation under SECTION 6)
shall constitute an immediate event of default under this Agreement and with
respect to all such obligations (an “Agreement Default”). Upon the earliest to
occur of (i) an Agreement Default by the Company, and (ii) a Default or Event of
Default under the Indenture or the Notes, then the Holders may (A) declare all
of the Company’s payment and performance obligations (including, without
limitation, the Transfer and Payment Obligations under SECTION 4 hereof) to be
immediately due and payable, provided that such declaration and acceleration
shall occur immediately and automatically in the event of any commencement of
any case or proceeding against the Company under any Bankruptcy Law or other
similar law, (B) terminate the Repurchase Withdrawal and proceed as if no
withdrawal had been made in which event the Trustee and the Holders shall be
entitled to immediately (1) exercise any and all rights and remedies under the
Indenture and the Notes with respect to the Fundamental Change Repurchase Offer
and the Repurchase Election and (2) to consummate the Repurchase Election,
and/or (C) exercise any rights and remedies under the Indenture and Notes, all
of which rights and remedies in (A) through (C), may be exercised without notice
to or consent by the Company of any kind, except as may be expressly required by
applicable law.

 

 3 

 

 



SECTION 8. Representations, Warranties and Covenants of Company. The Company
hereby represents, warrants, covenants and agrees, in favor of and for the
benefit of the Holders as follows: (i) it is duly incorporated, formed or
organized, as applicable, and validly existing and in good standing under the
laws of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Agreement are within its powers, have been duly
authorized, and do not contravene (A) its articles of incorporation, bylaws or
other organizational documents, or (B) any applicable law, statute, regulation,
ordinance, tariff or order; (iii) no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement by or
against it; (iv) this Agreement has been duly executed and delivered by it; (v)
this Agreement constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; (vi) the Company shall not, and the Company shall not
permit or cause any of its Subsidiaries to, directly or indirectly, except as
contemplated by this Agreement or to fulfill obligations of the Company existing
as of the date of this Agreement, become subject to any contractual restriction
with respect to (a) the granting, conveying, imposition of security interests
and liens on any of its property in favor of the Holders (or any administrative
agent designated by them) that are created to secure the Transfer and Payment
Obligations or (b) the redemption of and payment to the Holders for the Notes on
Schedule A as contemplated by the terms of this Agreement, (vii) the Company
shall promptly notify the Holders if it shall become aware of any person’s
intent to obtain new liens on the Company’s property; after giving effect to
this Agreement, it is in compliance with all covenants and agreements in the
Indenture; (viii) any and all shares of Common Stock to issued pursuant to this
Agreement, when issued will be duly and validly issued, fully paid and
nonassessable, free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, preemptive or similar rights, agreements,
limitations on its voting rights, charges and other encumbrances of any nature
whatsoever, and the issuance of such shares is not subject to any preemptive
rights nor will such issuance trigger any material anti-dilution adjustments
under any warrants, options or similar instruments issued by, or pursuant to any
agreements entered into by, the Company; (ix) in addition to and not in
limitation of the foregoing, and subject to the accuracy of the Holders’
representations set forth in SECTION 9, all such shares will be issued in
exchange for Notes pursuant to the exemption from registration provided by
Section 3(a)(9) of the Securities Act, and therefore the shares will take on the
characteristics of the Notes being exchanged, including, for purposes of Rule
144(d) promulgated under the Securities Act, a holding period beginning from the
original issuance date of the Notes, such that the shares when issued will be
issued without any restrictive legends and, assuming the Holders are not
“affiliates” of the Company, will be freely tradable without restriction under
Rule 144; (x) delivery of all shares of Common Stock to be delivered hereunder
shall be delivered to the Company’s brokerage account through issuance of the
shares to DTC’s depositary Cede & Co. on the first business day following the
date the number of shares to be delivered is determined, and no redemption or
reduction of the applicable principal amount of the notes shall be made unless
and until such shares are received; (xi) all payments to be made hereunder shall
be made by wire transfer in immediately available funds to the account or
accounts designated by the Holders in writing (which may include electronic
transmission) to the Company; (xii) the Company shall not incur new indebtedness
for borrowed money (including, without limitation, purchase money indebtedness
and capitalized leases and other forms of borrowed money) unless the Company
uses the net proceeds from such incurrence to pay the amounts due to the Holders
under this Agreement; (xiii) the Company shall not, and shall not permit or
cause any of its subsidiaries to, grant any security interest or lien upon any
of its property or assets, whether now owned or hereafter acquired, except for
security interests and liens (A) imposed or arising as a matter of law, (B)
consisting of deposits and other liens granted or incurred in the ordinary
course of business in connection with bank account or treasury management
arrangements, statutory obligations, trade contracts, leases, insurance
obligations, surety and similar bonds, and other customary commercial
arrangements and (C) consisting of easements, zoning restrictions and similar
encumbrances on real property and irregularities in title thereto; and (xiii) on
the first business day of each month, the Company shall provide a certification,
signed by an officer of the Company on behalf of the Company, representing that
the Company is not in default in the performance or observance of the covenant
in SECTION 8(xii) and (xiii).

 

 4 

 



 

SECTION 9. Representations, Warranties and Covenants of Holders. Each Holder
hereby severally (and not jointly and severally) represents, warrants, covenants
and agrees, in favor of and for the benefit of the Company as follows: (a) it is
duly incorporated, formed or organized, as applicable, and validly existing and
in good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Agreement are within its
powers, have been duly authorized, and do not contravene (i) its articles of
incorporation, bylaws or other organizational documents, or (ii) any applicable
law, statute, regulation, ordinance, tariff or order; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental authority or other Person is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement by or against it; (d) this Agreement has been duly executed and
delivered by it; (e) this Agreement constitutes its legal, valid and binding
obligations enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (f) it is the
sole legal and beneficial owner of the Notes identified in Schedule A as owned
by it (subject to such pledges or security interests that the Holder may have
created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker) and will transfer and deliver to the
Company at the closing of the transactions contemplated hereunder valid title to
such Notes, free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, preemptive or similar rights, agreements,
limitations on its voting rights, charges and other encumbrances of any nature
whatsoever; (g) it is a qualified institutional buyer as defined in Rule 144A
under the Securities Act or an accredited investor as defined in Rule 501(a) of
the Securities Act; (h) it has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Common Stock and is able to bear the economic risk of such
investment; (i) it is not, and has not been during the 90 days prior to the date
hereof, an “affiliate” of the Company as that term is defined in Rule 144(a)(1)
under the Securities Act; (j) the Notes were acquired by it prior to the date
that is one year prior to the date of this Agreement and since such date it has
not sold, assigned, conveyed, transferred or disposed of such Notes; (k) it is
not aware of any failure to meet any condition or requirement of Rule 144 so as
to cause any proposed sale of the First Tranche Shares to be a “distribution” or
it to be an “underwriter” within the meaning of Section 2(a)(11) of the
Securities Act; (l) it has not and, except (provided that the Company is in
compliance with all its obligations under this Agreement and no Agreement
Default and no Default or Event of Default under the Indenture has occurred and
is continuing) solely to the Company pursuant to this Agreement at the times and
in the amounts contemplated by SECTION 4, will not, sell, assign, convey,
transfer or dispose of its Notes or enter into any agreement to transfer, in
whole or in part, the economic consequence of ownership of its Notes to any
Person; (m) neither it nor its affiliates have taken, directly or indirectly,
any action designed to, or that might reasonably be expected to, cause or result
in stabilization or manipulation of the price of the Common Stock; and (n) it is
incorporated in Delaware and has its principal place of business in the State of
Minnesota.

 

SECTION 10. Disclosure. The Company shall, no later than 8:30 a.m. (New York
City time) on the date after the date hereof, issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of this Agreement, the transactions contemplated hereby and any
other material non-public information provided to the Holders in connection with
this Agreement, if any.

 

SECTION 11. Entire Agreement. This Agreement and any documents and agreements
executed in connection herewith embody the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior and contemporaneous oral or written agreements, representation,
warranties, contracts, correspondence, conversations, memoranda and
understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter.

 

SECTION 12. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by .PDF or other electronic means, each of which
shall be an original, but such counterparts shall together constitute but one
and the same Agreement. In the event that any provisions of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

 5 

 

 



SECTION 13. Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF LAW AND WAIVER OF
JURY TRIAL PROVISIONS SET FORTH IN THE INDENTURE.

 

SECTION 14. Further Assurances. Company shall take such action as may be
reasonably necessary or reasonably requested by the Holders to effect the
repurchase of the Notes and the delivery therefor of the consideration set forth
in this Agreement (including, without limitation, executing and delivering to
the Trustee, DTC or Holders’ brokers or DTC participants, as the case may be,
such additional, instruments and opinions of counsel as any of them shall
reasonably request).

 

SECTION 15. Specific Performance. The parties hereto agree that time is of the
essence in the performance of this Agreement and that the obligations imposed on
them in this Agreement are special, unique and of an extraordinary character,
and that irreparable damages for which money damages, even if available, would
not be an adequate remedy, would occur in the event that the parties hereto do
not perform the provisions of this Agreement in accordance with its specified
terms or otherwise breach such provisions. The parties acknowledge and agree
that the parties shall be entitled to seek specific performance and other
equitable relief to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled, at law or in
equity.

 

SECTION 16. Release. Company hereby forever and unconditionally releases,
absolves, acquits and discharges, to the greatest extent permissible by law,
each of the Holders and each of their respective past and present officers,
directors, employees, agents, managers, legal and financial advisors and other
representatives in their capacities as such, of and from any and all “Released
Claims” (as defined below) which the Company has against any of them as of the
date hereof, other than claims arising from a breach of the representations,
warranties and covenants of the Holders in this Agreement. For purposes of this
Agreement, “Released Claims” means any claim, demand, obligation, lien,
agreement, contract, covenant, cause of action, suit, expense, damage, judgment,
order, loss and liability of whatever kind or nature, in law or in equity, by
statute or otherwise, whether known or unknown, vested or contingent, suspected
or unsuspected and whether or not concealed or hidden, whether accruing in the
past, the present or the future, arising out of any event, circumstance, action
or omission, occurring or existing on or prior to the date hereof and relating
to the administration of the Indenture, the Notes or any agreement relating
thereto or any transaction relating thereto.

 

 

 

 6 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf by its duly authorized officer as of the day and
year first above written.

 



 





  NORTHWEST BIOTHERAPEUTICS, INC.   a Delaware corporation, as Company       By:
/s/  Linda Powers   Name: Linda Powers   Title: Chief Executive Officer



 

 

  Name of Holder:       WHITEBOX RELATIVE VALUE PARTNERS, LP      
By:  /s/  Mark Strefling     Name: Mark Strefling    

Title: General Counsel & Chief Operating Officer

          Whitebox Advisors LLC

          WHITEBOX CREDIT ARBITRAGE PARTNERS, LP       By:  /s/  Mark Strefling
    Name: Mark Strefling    

Title: General Counsel & Chief Operating Officer

          Whitebox Advisors LLC

          WHITEBOX GT FUND, LP       By:  /s/  Mark Strefling     Name: Mark
Strefling    

Title: General Counsel & Chief Operating Officer

          Whitebox Advisors LLC

          WHITEBOX MULTI-STRATEGY PARTNERS, LP       By:  /s/  Mark Strefling  
  Name: Mark Strefling    

Title: General Counsel & Chief Operating Officer

          Whitebox Advisors LLC

          PANDORA SELECT PARTNERS, LP       By:  /s/  Mark Strefling     Name:
Mark Strefling    

Title: General Counsel & Chief Operating Officer

          Whitebox Advisors LLC

 

 

Signature page to Agreement

 



 

Schedule A

 

 

 



Beneficial Owner Aggregate Notes Held Pro Rata Share* Whitebox Relative Value
Partners, LP $3,300,000 30.00% Whitebox Credit Arbitrage Partners, LP $1,466,000
13.33% Whitebox GT Fund, LP $733,000 6.66% Whitebox Multi-Strategy Partners, LP
$3,667,000 33.34% Pandora Select Partners LP $1,834,000 16.67% Total $11,000,000
100.00%



 

* As to any payment, to be adjusted by Holders as necessary so that notes
delivered are in round lots of $1,000.

 

 

 

 

 



 

 

